MEMORANDUM ***
Alien G. Hutchens (“Hutchens”) appeals pro se from the district court’s summary judgment for defendant in his diversity action alleging tortious interference with Hutchens’ expected inheritance from his mother. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Fanucchi & Limi Farms v. United Agri Products, 414 F.3d 1075, 1080 (9th Cir. 2005), and we affirm.
The district court properly granted summary judgment to defendant because Hutchens did not raise a triable issue as to whether he suffered economic damages as a result of defendant’s alleged conduct, a necessary element to his claim. See McGanty v. Staudenraus, 321 Or. 532, 901 P.2d 841, 844 (1995) (explaining that a plaintiff making a claim for intentional interference with economic relations must establish, inter alia, that she was damaged by the defendant’s conduct).
Hutchens’ remaining contentions are unavailing,
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.